Citation Nr: 1048283	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  07-07 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating for bilateral hearing 
loss, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The Veteran served on active duty from September 1963 to October 
1965.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 decision of the RO that found clear 
and unmistakable error (CUE) in the rating decision of August 18, 
1994 and granted service connection for bilateral hearing loss 
evaluated as 0 percent disabling, effective March 23, 1994.  

In August 2001, the RO increased the disability evaluation to 
10 percent for bilateral hearing loss, effective April 7, 2000.  
In April 2002, the RO increased the disability evaluation to 20 
percent for bilateral hearing loss, effective September 24, 2001.  
Because higher initial ratings are available for bilateral 
hearing loss, and the Veteran is presumed to seek the maximum 
available benefit for a disability, the claim remains on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran and 
his representative when further action is required.


REMAND

Records in the claims folder show that the Veteran is receiving 
Social Security Administration (SSA) benefits based upon 
disability.  The medical evidence that was used by SSA to award 
disability benefits as well as any recent medical evaluations 
have not been obtained.  The Court has held that when VA is put 
on notice of the existence of relevant SSA records, VA must seek 
to obtain those records before proceeding with the appeal.  Lind 
v. Principi, 3 Vet. App. 493, 494 (1992).  Although VA first 
requested these records in May 2007, it does not appear that any 
SSA records were obtained.  On remand, another attempt to obtain 
the Veteran's SSA records should be made.   

Additionally, VA's duty to assist includes obtaining relevant 
records from a Federal department or agency, if available.  
38 C.F.R. § 3.159(c)(2) (2010).  A review of the Veteran's claims 
file indicates that the most recent VA treatment records VA 
records pertaining to the award of TDIU benefits by the RO in 
February 2010 have not been associated with the Veteran's claims 
file.  It does not appear that any VA medical records since June 
2005 have been requested.  Because those records may be useful in 
deciding the Veteran's claim, an attempt to obtain them should 
also be made.      

Finally, the Veteran was last afforded a VA examination for his 
bilateral hearing loss in April 2006.  When available evidence is 
too old for an adequate evaluation of the Veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
Although the Veteran's last examination is not unduly remote, the 
Veteran has asserted that his disability has worsened since the 
last examination.  Specifically, the Veteran alleges that he can 
only read lips to fully determine what is being said to him and 
that he has been unable to work for several years due to his 
bilateral hearing loss.  Records also show that the Veteran has 
been using hearing aids for several years.  Because there may 
have been a significant change in the Veteran's condition, the 
Board finds that a new examination is needed to fully and fairly 
evaluate the claim for an increased initial rating.  Allday v. 
Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 
(1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies from the Social Security 
Administration of the determination which 
awarded benefits to the Veteran and the 
medical records (other than VA treatment 
records) used as a basis to award those 
benefits as well as records of any recent 
medical evaluations.

2.  Request that the VA medical center in 
Orlando, Florida, furnish all available 
treatment records for the Veteran since 
June 2005.  All efforts to obtain medical 
records should be fully documented, and 
the facilities must provide a negative 
response if records are not available.  If 
necessary, obtain further information from 
the Veteran regarding the specific VA 
facility from which he received treatment.  

3.  Afford the Veteran an appropriate VA 
audiological examination for evaluation of 
his service-connected bilateral hearing 
loss disability.  All appropriate tests 
should be conducted.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
examiner, and the examination report should 
note review of the file.  

The examiner should complete VA Form 10-
2464.  Puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz should be recorded for 
each ear, a puretone threshold average 
should be derived for each ear, and a 
controlled speech discrimination score 
should be provided for each ear, in 
accordance with 38 C.F.R. §§ 4.85 and 4.86.

The examiner should also provide a full 
description of the current effects of the 
Veteran's bilateral hearing loss on his 
ordinary activities.

These specific findings are needed to rate 
the Veteran's disability in accordance with 
the rating schedule.  It is therefore 
important that the examiner furnish the 
requested information.

4.  After ensuring that the requested 
actions are completed, the RO or AMC should 
re-adjudicate the claim on appeal, taking 
into consideration all applicable rating 
criteria and staged ratings pursuant to 
Fenderson v. West, 12 Vet. App. 119 (1999).  
If the benefits sought are not fully 
granted, the RO or AMC must furnish a 
supplemental statement of the case before 
the claims file is returned to the Board.

No action is required of the Veteran and his representative until 
they are notified by the RO or AMC; however, the Veteran is 
advised that failure to report for any scheduled examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Jennifer Hwa
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


